Citation Nr: 0423692	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-00 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1963.

The current appeal arose from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, DC.  The RO, in pertinent part, denied 
entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.

In May 2000 and June 2003 the Board of Veterans' Appeals 
remanded the case to the RO for further development and 
adjudicative action.

The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in September 2003.

The Board's review of the June 2002 official examination 
conducted for VA compensation purposes discloses that it did 
not follow the Board's May 2000 remand directives.  



In this regard, the examiner did not express an opinion as to 
whether the veteran's service-connected anxiety disorder, to 
include symptomatology thereof and medication taken therefor, 
had rendered the veteran in need of the regular aid and 
attendance of another person on a regular basis to protect 
him from the hazards or dangers incident to his environment, 
etc., or had rendered him permanently housebound or 
substantially confined to his immediate premises.  
Additionally, the VA-Form 21-2680, Examination for Aid and 
Attendance or Housebound benefits was not completed by the 
examiner.

The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  



Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
anxiety disorder since June 2002.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).



5.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran, including on a fee basis if 
necessary, for the purpose of 
ascertaining whether his service-
connected anxiety disorder has rendered 
him in need of the regular aid and 
attendance of another person or has 
rendered him housebound.  

The claims file, copies of the criteria 
addressing special monthly compensation 
benefits by reason of being in need of 
regular aid and attendance or on account 
of being housebound, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated by the examiner 
in this regard.  The examiner must 
complete VA- Form 21-2680, Examination 
for Aid and Attendance or Housebound 
Benefits.  Any further indicated studies 
should be conducted.  

The examiner must express an opinion as 
to whether the service-connected anxiety 
disorder, to include symptomatology 
thereof and medication taken therefor, 
has rendered the veteran in need of the 
regular aid and attendance of another 
person on a regular basis to protect him 
from hazards or dangers incident to his 
daily environment, etc., or has rendered 
him permanently housebound or 
substantially confined to his premises.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.




6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to special monthly 
compensation by reason of being in need 
of regular aid and attendance or on 
account of being housebound.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for special monthly compensation by reason of being in 
need of regular aid and attendance or on account of being 
housebound, and may result in a denial.  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


